Title: To George Washington from Louis Marie, Vicomte [de] Noailles, 19 December 1780
From: Noailles, Louis Marie, Vicomte [de]
To: Washington, George


                        
                            My General
                            fish-Kill 19 december 1780
                            
                        
                        the travellor that left Newport to go to the American Camp had certainly rode a great deal out of his way to
                            pass at new Windsor, if he had not be afraid to be indiscreet. there is no mark of kindness of which I am not due to your
                            Excellency, I will trouble er again to give my respectfull thanks for the letters colonel Duplessis
                            has delivered to me. I hope that during my Stay in America I Shall find opportunities to Shew my gratitude by giving
                            proofs of my zeal to the cause of liberty and of my highest Sentiments to the defender of it. I have the honour to be with
                            the greatest respect and the most affectionate attachement Your excellency’s the most obedient and very humble Servant
                        
                            viscount de noailles
                        
                    